DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehenmeier et al. (WO 2015/169660) in view of Scherzer et al. (US 8,501,845).  Lehenmeier et al. (US 9,914,831) was used as the English equivalent of Lehenmeier et al. (WO 2015/169660).  
Regarding claim 1-3 and 5:  Lehenmeier et al. (US ‘831) discloses injection molded articles containing biodegradable polyesters and mineral fillers [abstract], wherein Lehenmeier et al. (US ‘831) discloses kaolin and talc as mineral filler [6:39-47].  Lehenmeier et al. (US ‘831) discloses Example 2 [Ex. 2; 9:31-10:30; Table 1, Ex. 2] contains 56 wt% i-1 (polybutylene succinate [9:34-36]), 5 wt% ii-2 (polybutylene sebacate-co-terephthalate [9:43-45]), 21 wt% iii-1 (polylactic acid [9:47-48]) and 18 wt% kaolin (kaolin exchanged for iv-1 talc [9:51] as the mineral filler [6:39-47]; see MPEP 2131.02) [Ex. 2; 9:31-10:30; Table 1, Ex. 2].  Lehenmeier et al. (US ‘831) discloses injection molding test samples [Ex. 2; 9:10-21, 9:52-67; Table 1, Ex. 2]
Lehenmeier et al. (US ‘831) does not disclose surface modified kaolin.  However, Scherzer et al. (US ‘845) discloses polyester molding compositions [abstract], wherein kaolin having an L/D (length to diameter) of 8:1 to 11:1 as mineral filler can be surface treated with a silane compound [25:25-26:4].  Lehenmeier et al. (US ‘831) and Scherzer et al. (US ‘845) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of injection molded articles containing polyesters and mineral fillers.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined silane treated kaolin, as taught by Scherzer et al. (US ‘845) in the invention of Lehenmeier et al. (US ‘831), and would have been motivated to do so since Scherzer et al. (US ‘845) suggests silane treated kaolin improves compatibility with the polyester [25:25-26:4].
Regarding claims 8-9:  Lehenmeier et al. (US ‘831) and Scherzer et al. (US ‘845) render the basic claimed article obvious [as set forth above with respect to claim 1]; wherein Lehenmeier et al. (US ‘831) discloses a Charpy impact resistance [9:13-20] of 94.5 kJ/m2 and a modulus of elasticity [9:10-12] of 2105 MPa [Table 1, Ex. 2].
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 1-2, 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehenmeier et al. (WO 2015/169660) in view of Seino et al. (US 2007/0254150).  Lehenmeier et al. (US 9,914,831) was used as the English equivalent of Lehenmeier et al. (WO 2015/169660).  
Regarding claim 1-2 and 4-5:  Lehenmeier et al. (US ‘831) discloses injection molded articles containing biodegradable polyesters and mineral fillers [abstract], wherein Lehenmeier et al. (US ‘831) discloses kaolin and talc as mineral filler [6:39-47].  Lehenmeier et al. (US ‘831) discloses Example 2 [Ex. 2; 9:31-10:30; Table 1, Ex. 2] contains 56 wt% i-1 (polybutylene succinate [9:34-36]), 5 wt% ii-2 (polybutylene sebacate-co-terephthalate [9:43-45]), 21 wt% iii-1 (polylactic acid [9:47-48]) and 18 wt% kaolin (kaolin exchanged for iv-1 talc [9:51] as the mineral filler [6:39-47]; see MPEP 2131.02) [Ex. 2; 9:31-10:30; Table 1, Ex. 2].  Lehenmeier et al. (US ‘831) discloses injection molding test samples [Ex. 2; 9:10-21, 9:52-67; Table 1, Ex. 2]
Lehenmeier et al. (US ‘831) does not disclose surface modified kaolin.  However, Seino et al. (US ‘150) discloses polyester molding compositions [abstract], wherein kaolin can be et al. (US ‘831) and Seino et al. (US ‘150) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of injection molded articles containing polyester and kaolin.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined vinylsilane surface treated kaolin, as taught by Seino et al. (US ‘150) in the invention of Lehenmeier et al. (US ‘831), and would have been motivated to do so since Seino et al. (US ‘150) suggests vinylsilane surface treated kaolin affords molded articles having excellent surface smoothness [0019].
Regarding claims 8-9:  Lehenmeier et al. (US ‘831) and Seino et al. (US ‘150) render the basic claimed article obvious [as set forth above with respect to claim 1]; wherein Lehenmeier et al. (US ‘831) discloses a Charpy impact resistance [9:13-20] of 94.5 kJ/m2 and a modulus of elasticity [9:10-12] of 2105 MPa [Table 1, Ex. 2].
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehenmeier et al. (WO 2015/169660) in view of Scherzer et al. (US 8,501,845), as applied to claim 1 above, and further in view of Roth et al. (US 2016/0060431).  
Regarding claim 7:  Lehenmeier et al. (US ‘831) and Scherzer et al. (US ‘845) render the basic claimed article obvious [as set forth above with respect to claim 1].
et al. (US ‘831) does not disclose 0.5 to 10 wt% of a thermoplastic polyurethane.  However, Roth et al. (US ‘431) discloses polyester molding compositions [abstract], containing up to 25 wt% of thermoplastic polyurethanes [0092].  Lehenmeier et al. (US ‘831) and Roth et al. (US ‘431) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of polyester molding compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined up to 25 wt% of thermoplastic polyurethanes, as taught by Roth et al. (US ‘431) in the invention of Lehenmeier et al. (US ‘831), and would have been motivated to do so since Roth et al. (US ‘431) suggests up to 25 wt% of thermoplastic polyurethanes as tougheners [0092-0094].

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lehenmeier et al. (US 9,914,831) discloses the content of the polylactic acid (PLA) is from 15 to 24 wt% in order to ensure good heat resistance in the injection molded item (HDT-B temperature 85 to 105o C) [6:10-38].  There would be no motivation to remove the PLA from the composition of Lehenmeier et al. (US ‘831).

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767